Citation Nr: 9918549	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1998.


REMAND

Unfortunately, this case must again be remanded to the RO for 
full compliance with the Board's remand of December 1998.  By 
this remand, the Board ordered the RO to have the appellant 
examined for compensation purposes, specifically ordering 
that the examination include pulmonary function test (PFT) 
results detailing the percentage scores predicted for FEV-1 
(forced expiratory volume), FEV-1/FVC (forced vital capacity) 
and DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide by the single breath method).  The requested 
examination was conducted in April 1999, however, the reports 
of a chest x-ray and PFT prepared in connection with the 
examination were not obtained by the RO and associated with 
the claims file.  In addition, the April 1999 examination 
report does not reflect whether the appellant's predicted 
DLCO (SB) percentage was obtained and recorded, given the 
fact that the examiner did not comment on this finding in his 
examination report, and as mentioned, given the fact that the 
PFT report was not associated with the file.

The predicted DLCO (SB) percentage must be obtained to 
properly adjudicate this claim because the applicable rating 
criteria under 38 C.F.R. § 4.97 provide that the respective 
predicted percentage scores for the FEV-1, FEV-1/FVC or DLCO 
(SB) tests can independently support an increased rating 
award.  See e.g. 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1998) (FEV-1, FEV-1/FVC and DLCO (SB) predicted PFT test 
scores separated by the word "or" following by a semi-
colon, indicating independent bases for award of 10, 30, 60, 
and 100 percent ratings).
Further, it is noted that the RO's readjudication of the 
claim by supplemental statement of the case in May 1999 was 
in error because it considered rating criteria (Diagnostic 
Code 6802) that were deleted nearly three years ago (October 
1996) when 38 C.F.R. § 4.97 was amended.  The appellant's 
claim on appeal was filed in January 1998, and therefore, 
only the amended version of the rating criteria under 38 
C.F.R. § 4.97 for diseases of the respiratory system are for 
consideration.  The Board's remand of December 1998 
instructed the RO to consider Diagnostic Code 6846, a new 
diagnostic code under the amended version of section 4.97, 
which provides specific rating criteria for sarcoidosis, 
including alternative rating criteria if the condition should 
be rated as active disease or residuals: . . ."as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved."  One 
of the reasons the Board remanded the case in December 1998 
was because the RO's rating decision of March 1998 and its 
statement of the case furnished in April 1998 only considered 
the now-deleted criteria under Diagnostic Code 6802.  Another 
remand is necessary because the RO committed the same error 
when it readjudicated the appellant's claim by supplemental 
statement of the case in May 1999.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a) (West 1991), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the United States Court of 
Veterans Appeals, renamed the U. S. Court of Appeals for 
Veterans Claims (the Court) as of March 1, 1999, vacated and 
remanded a Board's decision because it failed to ensure that 
the regional office achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  As such, full compliance 
with the Board's remand of December 1998 must be accomplished 
by the RO before final appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain copies of the 
chest x-ray and PFT test reports prepared 
in connection with the April 1999 VA 
pulmonary examination and associate those 
reports with the appellant's claims 
folder.

2.  In addition, the RO should schedule 
the appellant for a new VA pulmonary 
examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests, to include a new PFT, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  As 
alluded to above, based on the PFT 
results, the examiner must report the 
percentages predicted for FEV-1, FEV-
1/FVC and the DLCO (SB).  Further, if 
indicated by the appellant's medical 
history and/or the examination, the 
examiner should address whether maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitations); 
whether there is any right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure; and, whether 
outpatient oxygen therapy is required, as 
set forth under the relevant rating 
criteria, Diagnostic Code 6846-6600.  The 
examiner should also address whether 
there is pulmonary involvement with 
persistent symptoms requiring chronic low 
dose (maintenance) or intermittent 
corticosteroids; or pulmonary involvement 
requiring systemic high dose 
(therapeutic) corticosteroids for 
control; or cor pulmonale, or cardiac 
involvement with congestive heart 
failure, or progressive pulmonary disease 
with fever, night sweats and weight loss 
despite treatment.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (1998).

The examination report must include a 
detailed account of all manifestations of 
sarcoidosis found to be present, to 
include any and all extra-pulmonary 
manifestations. To the extent any extra-
pulmonary manifestations are present, an 
examination and evaluation of the 
severity of each manifestation, by the 
appropriate specialist should be 
conducted.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The copy of the examination report and 
all completed test reports should 
thereafter be associated with the claims 
folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  After completion of the above, the RO 
should readjudicate the issue presently 
certified for appeal to the Board as 
listed on the title page of this 
decision, with consideration given to all 
of the evidence of record, including 
additional evidence obtained by the RO 
pursuant to this remand.  As set forth 
above, the readjudication of this claim 
must be in accord with the revised rating 
criteria under 38 C.F.R. § 4.97, as 
amended in October 1996.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

While this case is in remand status, the 
appellant and his representative may to 
submit additional evidence and argument 
on the appealed issues which are the 
subject of this remand decision.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


